Court of Appeals, State of Michigan

                                                ORDER
                                                                              Kathleen Jansen
Erica Deas v Hartman & Tyner Inc                                               Presiding Judge

Docket No.     340068                                                         Patrick M. Meter

LC No.         2016-155557-NO                                                 Elizabeth L. Gleicher
                                                                               Judges


                The Court orders that the April 25, 20 19 concurring/dissenting opinion of Judge Gleicher
is hereby AMENDED to correct a clerical error. In the first line of the opinion, the word "affirm " is
corrected to read "reverse and remand" and the word "grant" is corrected to read "denial."

               In all other respects, the Apri l 25, 2019 opinion remains unchanged .




                         A true copy entered and certified by Jerome W. Z immer Jr.. Chi ef Clerk, on




                                 APR 2 9 2019
                                                               ~'? ' - ~
                                                                       <;),
                                        Date                                  Chie~